Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5,10, 12, 18, 19, 21, 24, is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Pub No. 2020/0029340 A1) in view of Liao et al. (U.S. 2020/0304159 A1).


1.He teaches one or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon [par 0020,  The terms “application” and “program” refer to one or more computer programs, software components, sets of instructions, procedures, functions, objects, classes, instances, related data, or a portion thereof adapted for implementation in a suitable computer readable program code. The phrase “computer readable program code” includes any type of computer code, including source code, object code, and executable code. The phrase “computer readable medium” includes any type of medium capable of being accessed by a computer, such as read only memory (ROM), random access memory (RAM), a hard disk drive, a compact disc (CD), a digital video disc (DVD), or any other type of memory], that when executed cause a user equipment (UE) to: sense for activity on a sidelink channel within a configurable sensing window duration, select based on the sensed activity, sidelink resources of the sidelink channel to use for a sidelink transmission of the UE, the sidelink transmission including an initial transmission and re-transmissions of a sidelink message including one or more transport blocks (TBs) [abstract, par 0153, select resources for at least one of aperiodic traffic or periodic traffic; decoding sidelink control information (SCI) from the information included in the signals; performing, over a sensing window, a signal measurement of the received signals; identifying a resource selection window based on a latency requirement; reserving the resources for the at least one of aperiodic traffic or periodic traffic in a frequency domain and a time domain based on the decoded SCI, This time period is referred to as the selection window. Within the selection window, the UE identifies candidate subchannel resources to be reserved by all groups of adjacent subchannels within the same TTI where the SCI and TB to be transmitted may fit],
transmit, to one or more other UEs on a physical sidelink control channel (PSCCH) [par 0223, The data is transmitted in transport blocks (TBs) over physical sidelink shared channels (PSSCH), and the sidelink control information (SCI) messages are transmitted over physical sidelink control channels (PSCCH). A UE that wants to transmit a TB may also transmit an associated SCI], a sidelink control information (SCI) that includes: resource reservation information to indicate the selected sidelink resources are reserved for subsequent transmissions or re-transmissions of the one or more TBs by the UE [table 2, par 0223, The SCI includes information such as the modulation and coding scheme (MCS) used to transmit the TB, the frequency resource allocation, and the resource reservation interval for semi-persistent scheduling (SPS). A TB and its associated SCI may always be transmitted in the same subframe]; and a multiple input, multiple output (MIMO) mode for the sidelink message; and transmit the one or more TBs on the selected sidelink resources [par 0402, On example is PSCCH/PSSCH resources reserved for one or all retransmissions of a TB (or more than 1 TB for MIMO spatial multiplexing) can be indicated by the previous PSCCH/PSSCH transmission or retransmission that can serve as a reservation signal. Another example is PSCCH/PSSCH resources reserved for next transmission (not necessarily retransmission) can be indicated by the previous PSCCH/PSSCH transmission that can serve a reservation signal].
 	He fail to show an indication of a transport block (TB) redundancy version associated with the sidelink message; 
 	In an analogous art Liao show an indication of a transport block (TB) redundancy version associated with the sidelink message [par 0027, The SCI format gives the UE details such as number of resource blocks, resource allocation type, modulation scheme, transport block, redundancy version, coding rate etc].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings He and Liao because SCI provides a part of scheduling information which is beneficial for interference cancellation or suppression and is broadcasted by a transmitter or scheduler to all receivers.


3. He and Liao disclose The one or more NTCRM of claim 1, wherein the SCI further includes: a priority indicator to indicate a priority of the sidelink transmission; a source identifier of the sidelink transmission; and a destination identifier of the sidelink transmission [HE, par 0175, The following information may be included in the SCI for an aperiodic packet: (Maximum) channel occupancy time: it shows for how long the UE may reserve the reserved/preempted resource for this bursty transmission for aperiodic traffic; frequency resource location: it shows the resource location in frequency domain; and/or priority information: priority information of the packets that the preempting UE may send].


5. He and Liao disclose the one or more NTCRM of claim 1, wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, wherein the SCI is a first SCI, and wherein, to sense the activity on the sidelink channel within a sliding sensing window, the UE is to: decode a second SCI received from a second UE to extract information related to a second sidelink transmission of the second UE, the extracted information including one or more of: occupied and reserved sidelink transmission resources for the second sidelink transmission; a sidelink communication type of the second sidelink transmission; a communication group affiliation of the second sidelink transmission; a quality of service (QoS) level of the second sidelink transmission; or a set of parameters to reproduce demodulation reference signal (DMRS) for physical sidelink shared channel (PSSCH) demodulation and a PSSCH reference signal received power (RSRP) measurement; wherein the selected sidelink resources are further selected based on the extracted information [He, par 0405, The UE may measure the PSCCH/PSSCH-RSRP of the decoded SCI and PSSCH. If PSSCH/PSCCH-RSRP measurement of the decoded SCI and PSSCH is higher than a threshold, the reserved PSCCH/PSSCH resource indicated by the decoded SCI may be excluded by the UE for resource selection. If PSSCH/PSCCH-RSRP measurement of the decoded SCI and PSSCH is lower than a threshold, the reserved PSCCH/PSSCH resource indicated by the decoded SCI may be considered by the UE for resource selection. PSSCH/PSCCH-RSRP measurement can be PSSCH/PSCCH-DMRS-RSRP].


10. He and Liao the one or more NTCRM of claim 1, He fail to show wherein the instructions, when executed, are further to cause the UE to: determine, after the selection of the sidelink resources for the sidelink transmission, that one or more pre- selected but not reserved sidelink resources are collided or one or more of the pre- selected or reserved sidelink resources are preempted by another sidelink transmission of another UE; and select one or more new sidelink resources for the sidelink transmission based on the collision or preemption 
 	In an analogous art Liao show wherein the instructions, when executed, are further to cause the UE to: determine, after the selection of the sidelink resources for the sidelink transmission, that one or more pre- selected but not reserved sidelink resources are collided or one or more of the pre- selected or reserved sidelink resources are preempted by another sidelink transmission of another UE; and select one or more new sidelink resources for the sidelink transmission based on the collision or preemption [par 0044, . For demodulation reference signal (DMRS)'s antenna port collision avoidance for PSCCH carrying first-stage SCI between UEs, the following methods can be applied: 1) DMRS's antenna port is preconfigured—It can be reconfigured by the network when the source UE is in-coverage; 2) DMRS's antenna port is based on random selection by the source UE; 3) DMRS's antenna port is based on UE identification (ID), e.g. source UE ID, destination UE ID or both; 4) DMRS's antenna port is based on the source UE's position].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings He and Liao because SCI provides a part of scheduling information which is beneficial for interference cancellation or suppression and is broadcasted by a transmitter or scheduler to all receivers.

12. He and Liao show the one or more NTCRM of claim 1, wherein to sense for activity on the sidelink channel, the UE is to sense for both periodic (semi-persistent) and aperiodic (dynamic) sidelink transmissions [par 0163,  Autonomous resource selection is used by UEs to reserve resource for semi-persistent or periodic service. Autonomous resource selection and LBT are combined to comprise the whole V2X resource selection. In embodiment 2, autonomous resource selection and LBT procedures occur in the same resource pool].


18. He provides an apparatus of a user equipment (UE), the apparatus comprising: a central processing unit (CPU) to generate a sidelink message; baseband circuitry coupled to the CPU, the baseband circuitry to: sense for activity on a sidelink channel [par 0015, The first UE comprises a transceiver configured to receive, from a second UE via a sidelink, signals including information to select resources for at least one of aperiodic traffic or periodic traffic. The first UE further comprises a processor operably connected to the transceiver, the processor configured to: decode sidelink control information (SCI) from the information included in the signals], select based on the sensed activity sidelink resources of the sidelink channel to use for a sidelink transmission of the sidelink message, transmit on a physical sidelink control channel (PSCCH) via a radio frequency circuitry, a sidelink control information (SCI) that includes resource reservation information to indicate that the selected sidelink resources are reserved for subsequent transmissions or retransmissions of one or more transport blocks (TBs) of the sidelink message [abstract, par 0153, select resources for at least one of aperiodic traffic or periodic traffic; decoding sidelink control information (SCI) from the information included in the signals; performing, over a sensing window, a signal measurement of the received signals; identifying a resource selection window based on a latency requirement; reserving the resources for the at least one of aperiodic traffic or periodic traffic in a frequency domain and a time domain based on the decoded SCI, This time period is referred to as the selection window. Within the selection window, the UE identifies candidate subchannel resources to be reserved by all groups of adjacent subchannels within the same TTI where the SCI and TB to be transmitted may fit],
wherein the  sidelink control information (SCI) that includes: resource reservation information to indicate the selected sidelink resources are reserved for subsequent transmissions or re-transmissions of the one or more TBs by the UE [table 2, par 0223, The SCI includes information such as the modulation and coding scheme (MCS) used to transmit the TB, the frequency resource allocation, and the resource reservation interval for semi-persistent scheduling (SPS). A TB and its associated SCI may always be transmitted in the same subframe]; and a multiple input, multiple output (MIMO) mode for the sidelink message; and transmit via the radio frequency circuitry the sidelink transmission on the selected sidelink resources [par 0402, On example is PSCCH/PSSCH resources reserved for one or all retransmissions of a TB (or more than 1 TB for MIMO spatial multiplexing) can be indicated by the previous PSCCH/PSSCH transmission or retransmission that can serve as a reservation signal. Another example is PSCCH/PSSCH resources reserved for next transmission (not necessarily retransmission) can be indicated by the previous PSCCH/PSSCH transmission that can serve a reservation signal].
 	He fail to show an indication of a transport block (TB) redundancy version associated with the sidelink message; 
 	In an analogous art Liao show an indication of a transport block (TB) redundancy version associated with the sidelink message [par 0027, The SCI format gives the UE details such as number of resource blocks, resource allocation type, modulation scheme, transport block, redundancy version, coding rate etc].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings He and Liao because SCI provides a part of scheduling information which is beneficial for interference cancellation or suppression and is broadcasted by a transmitter or scheduler to all receivers.


19. He and Liao teaches the apparatus of claim 18, wherein the sidelink transmission includes an initial transmission of the one or more TBs [He, par 0188,  In one example, carrier indicator—3 bits is present. In another example, lowest index of the subchannel allocation to the initial transmission bits as defined. In yet another example, SCI format 1 fields are provided. In yet another example, frequency resource location of initial transmission and retransmission is provided. In yet another example, a time gap between initial transmission and retransmission is provide]. 

21. (Previously Presented) The apparatus of claim 18, wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, wherein the SCI is a first SCI, and wherein, to sense the activity on the sidelink channel, the baseband circuitry is to: decode a second SCI received from a second UE to extract information related to a second sidelink transmission of the second UE, the extracted information including one or more of: occupied sidelink transmission resources for the second sidelink transmission;
a sidelink communication type of the second sidelink transmission; a communication group affiliation of the second sidelink transmission; a quality of service (QoS) level of the second sidelink transmission; or a set of parameters to reproduce a demodulation reference signal (DMRS) for physical sidelink shared channel (PSSCH) demodulation and a reference signal received power (RSRP) measurement wherein the selected sidelink resources are further selected based on the extracted information He, par 0405, The UE may measure the PSCCH/PSSCH-RSRP of the decoded SCI and PSSCH. If PSSCH/PSCCH-RSRP measurement of the decoded SCI and PSSCH is higher than a threshold, the reserved PSCCH/PSSCH resource indicated by the decoded SCI may be excluded by the UE for resource selection. If PSSCH/PSCCH-RSRP measurement of the decoded SCI and PSSCH is lower than a threshold, the reserved PSCCH/PSSCH resource indicated by the decoded SCI may be considered by the UE for resource selection. PSSCH/PSCCH-RSRP measurement can be PSSCH/PSCCH-DMRS-RSRP].
.
24. He and Liao provides the apparatus of claim 18, He fail to show wherein the baseband circuitry is further to: determine, after the selection of the sidelink resources for the sidelink transmission, that one or more pre-selected but not reserved sidelink resources are collided or one or more of the pre-selected or reserved sidelink resources are preempted by another sidelink transmission of another UE; and select one or more new sidelink resources for the sidelink transmission based on the collision or preemption 
 	In an analogous art Liao show wherein the baseband circuitry is further to: determine, after the selection of the sidelink resources for the sidelink transmission, that one or more pre-selected but not reserved sidelink resources are collided or one or more of the pre-selected or reserved sidelink resources are preempted by another sidelink transmission of another UE; and select one or more new sidelink resources for the sidelink transmission based on the collision or preemption[par 0044, . For demodulation reference signal (DMRS)'s antenna port collision avoidance for PSCCH carrying first-stage SCI between UEs, the following methods can be applied: 1) DMRS's antenna port is preconfigured—It can be reconfigured by the network when the source UE is in-coverage; 2) DMRS's antenna port is based on random selection by the source UE; 3) DMRS's antenna port is based on UE identification (ID), e.g. source UE ID, destination UE ID or both; 4) DMRS's antenna port is based on the source UE's position].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings He and Liao because SCI provides a part of scheduling information which is beneficial for interference cancellation or suppression and is broadcasted by a transmitter or scheduler to all receivers.


4.  	Claims 4, 6-8, 20, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Pub No. 2020/0029340 A1) in view of Liao et al. (U.S. 2020/0304159 A1) in view of LOEHR et al. (U.S. Pub No. 2019/0124015 A1).

4. He and Liao provide the one or more NTCRM of claim 1, Khoryaev and Sheng fail to show wherein the instructions, when executed, are further to cause the UE to: determine a sensing window position, and shift the sensing window position in time in respective slots towards pre-selected resources, and process transmissions within the sensing window to refine set of candidate resources at least at a time instance prior to anext pre- selected resource minus a processing delay; determine a number of intended transmissions and amount of resources for transmission of one or more of the TBs; determine a resource selection window to be bounded by a minimum of remaining packet delay budget and a minimum resource selection window duration; and determine the number of resources to be reserved by the SCI transmission.
 	In an analogous art Loehr show wherein the instructions, when executed, are further to cause the UE to: determine a sensing window position, and shift the sensing window position in time in respective slots towards pre-selected resources [par 0229, As it was agreed to support sensing with semi-persistent transmission for the autonomous resource control/selection mechanism for the PC5 transmission of vehicular data, the transmitting device selects unused/free radio resources for the transmission (including retransmissions) of the data packet, based on the sensing results performed over the sensing window, wherein the transmission resources shall lie within the delay packet budget. For example in case the packet delay budget is 20 ms, the vehicular UE shall ensure that all the transmissions of the data packet take place within 20 ms upon the packet has arrived in the UE's buffer], and process transmissions within the sensing window to refine set of candidate resources at least at a time instance prior to a next pre-selected resource minus a processing delay [par 0256, The packet delay budget can be used during the radio resource allocation to determine the available resources based on the previously obtained sensing results, thereby taking into account that the transmission of the data packet shall take place within the packet delay budget. Furthermore, discard of expired data packets can also depend on the packet delay budget]; determine a number of intended transmissions and amount of resources for transmission of one or more of the TBs [par 0227, In addition, D2D data transmissions will likely involve blind repetitions (e.g. without HARQ feedback) of a transport block in order to increase transmission reliability. Assuming that the number of the overall transmissions ts flexible and not preconfigured, the radio resource allocation may also involve determining the number of transmissions of the data packet that should be performed by the vehicular UE in total|; determine a resource selection window to be bounded by a minimum of remaining packet delay budget and a minimum resource selection window duration [par 0229, 0255, Alternatively, the QoS parameters used for radio resource selection and the subsequent transmission of the transport block should be based on the QoS parameters having the strictest requirements, i.e. using the smallest packet delay budget of the involved logical]; and determine the number of resources to be reserved by the SCI transmission [par 0192, More in detail, it was agreed to support a sensing mechanism together with semi-persistent transmissions as autonomous resource control/selection mechanism for the V2X sidelink. The UE would indicate within the PSSCH (SA /SCI) that it has data on a selected set of periodically occurring resources until a resource selection occurs. This resource reservation information (signaled within the SCI) can be used by other UEs which are intending to transmit a V2X message]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the Khoryaev, Bharadwaj, and Loehr because provides this improved transmitting devices and corresponding methods for transmitting vehicular data and for appropriately considering quality of service requirements.


6. He and Liao discloses the one or more NTCRM of claim 1, He and Liao fail to show wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, and wherein the instructions, when executed, are further to cause the UE to: identify, based on the sensed activity, a second sidelink transmission and a third sidelink transmission on the sidelink channel; determine that the second sidelink transmission is part of a first group of one or more transmissions and the third sidelink transmission is part of a second group of one or more transmissions; determine a first priority of the first group and a second priority of the second group; and determine the sidelink resources to use for the first sidelink transmission based on the first and second priorities.
 	In an analogous LOEHR show wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, and wherein the instructions, when executed, are further to cause the UE to: identify, based on the sensed activity, a second sidelink transmission and a third sidelink transmission on the sidelink channel [par 0195, 0251, the UE selects the ProSe group having the sidelink logical channel wth the highest PPPP among the sidelink logical channels having SL data, and then serves all sidelink logical channels belonging to the selected ProSe destination group in a decreasing priority order. that 100 bytes of sidelink data is pending for the first sidelink logical channel! 1,250 bytes for the second sidelink logical channel 2, and 80 bytes for the third sidelink logical channel]; determine that the second sidelink transmission is part of a first group of one or more transmissions and the third sidelink transmission is part of a second group of one or more transmissions; determine a first priority of the first group and a second priority of the second group; and determine the sidelink resources to use for the first sidelink transmission based on the first and second priorities [par 0249, respectively 2, 4, and 5, but having sidelink data in its transmission buffers destined to the same (selected) sidelink destination. Of course, this assumption is only made for illustration purposes in FIG. 9, since the UE might be set up with more or less sidelink logical channels, also having other priorities. Furthermore, it is assumed for the scenario that two resource pools are configured for the cell the UE is operating sidelink communication in, that indicate radio resource available to transmit sidelink data, such as the one of the three sidelink logical channels. Also the radio resource pools are associated wth respective priorities, namely resource pool 1 wth priorities 1, 2, thus being a high-priority resource only intended for the high(est)-priority data. The second resource pool is assigned wth the priority 4 and 5, thus being intended for mid-level- priority data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching He, Liao, and LOEHR because this performs a direct communication transmission and selects appropriate resources from the transmission radio resource pool and performs said direct communication transmission on said selected resource.

7. He, Liao, and LOEHR illustrates the one or more NTCRM of claim 6, He and Lao fail to show wherein the UE is to decode the first group of one or more transmissions and is not to decode the second group of one or more transmissions wherein the UE is to determine the first group of one or more transmissions to decode based on one or more of a source ID, a destination ID, and a priority level of the respective one or more transmissions.
 	In an analogous art LOEHR show wherein the UE is to decode the first group of one or more transmissions and is not to decode the second group of one or more transmissions wherein the UE is to determine the first group of one or more transmissions to decode based on one or more of a source ID, a destination ID, and a priority level of the respective one or more transmissions [par 0265, The UE selecis a sidelink destination, among the sidelink destinations for which sidelink data is available for transmission. For instance, if there is data pending for transmission only towards one sidelink destination, the UE then simply selects this one sidelink destination. Assuming that data is pending for several sidelink destinations, the UE shall select one of them, e.g., depending on the priority of the pending sidelink data]
 Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching He, Liao, and LOEHR because this performs a direct communication transmission and selects appropriate resources from the transmission radio resource pool and performs said direct communication transmission on said selected resource.


8. He, Liao, and LOEHR demonstrates the one or more NTCRM of claim 6, wherein the first and second priorities and associated combinations of source and destination IDs correspond to respective reference signal received power (RSRP) measurements over PSCCH or PSSCH and are compared with corresponding RSRP thresholds to determine whether associated resources of the sidelink channel are occupied or considered as a candidate resources for sidelink transmission [He, par 0156, 0205, the UE measures an average reference signal received power (RSRP) over the RBs utilized to transmit the TB associated to the SCI and it is higher than a given threshold.  The UE may measure PSSCH-RSRP for the decoded SCI. The resource is excluded only when the measured PSSCH-RSRP is higher than a PSSCH-RSRP threshold, otherwise, the resource may still remain in the candidate resource set for later resource selection. The measured PSSCH-RSRP may be an average PSSCH-RSRP in the past slots that indicate the resource is reserved in the resource selection window].

20. He and Liao teaches the apparatus of claim 19, He and Liao fail to show wherein the SCI further includes the following information for the sidelink transmission a priority indicator; a source identifier; and a destination identifier.
 	In an analogous art LOEHR show wherein the SCI further includes the following information for the sidelink transmission:; a priority indicator; a source identifier; and a destination identifier[par 0114, 0434, No Access Stratum signaling is required for group formation and to configure Source Layer-2 ID, Destination Layer-2 ID and Sidelink Control L1 ID in the UE. For instance the sidelink control information may include a priority field 2900 as shown in FIG. 29. The SCI is a control message of physical layer which may be approximately compared to DCI in the LTE, Rel. 8 and later. It basically includes the allocation information as described above under the name scheduling assignment (SA), Le. it may specify closer the resources, for example including any of modulation and coding, redundancy version, frequency band, (sub)frame, MIMO parameters or the like etc]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of He, Liao, and LOEHR because this provides an improved method for allocating radio resources to logical channels when performing a logical channel prioritization procedure in a user equipment for Proximity Services.




22. He and Liao discloses the apparatus of claim 18, He and Liao fail to show wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, and wherein the baseband circuitry is further to: identify, based on the sensed activity, a second sidelink transmission and a third sidelink transmission on the sidelink channel; determine that the second sidelink transmission is part of a first group of one or more transmissions that the UE is to decode and the third sidelink transmission is part of a second group of one or more transmissions that the UE is not to decode; determine a first priority of the first group and a second priority of the second group, wherein the first priority is higher priority than the second priority; and determine the sidelink resources to use for the first sidelink transmission based on the first and second priorities.
 	In an analogous art LOEHR show wherein the UE is a first UE, wherein the sidelink transmission is a first sidelink transmission, and wherein the baseband circuitry is further to: identify, based on the sensed activity, a second sidelink transmission and a third sidelink transmission on the sidelink channel[par 0195, 0251, the UE selects the ProSe group having the sidelink logical channel with the highest PPPP among the sidelink logical channels having SL data, and then serves all sidelink logical channels belonging to the selected ProSe destination group in a decreasing priority order. that 100 bytes of sidelink data is pending for the first sidelink logical channel 1,250 bytes for the second sidelink logical channel 2, and 80 bytes for the third sidelink logical channel]; determine that the second sidelink transmission is part of a first group of one or more transmissions that the UE is to decode and the third sidelink transmission is part of a second group of one or more transmissions that the UE is not to decode; determine a first priority of the first group and a second priority of the second group, wherein the first priority is higher priority than the second priority; and determine the sidelink resources to use for the first sidelink transmission based on the first and second priorities[par 0249, respectively 2, 4, and 5, but having sidelink data in its transmission buffers destined to the same (selected) sidelink destination. Of course, this assumption is only made for illustration purposes in FIG. 9, since the UE might be set up with more or less sidelink logical channels, also having other priorities. Furthermore, it is assumed for the scenario that two resource pools are configured for the cell the UE is operating sidelink communication in, that indicate radio resource available to transmit sidelink data, such as the one of the three sidelink logical channels. Also the radio resource pools are associated with respective priorities, namely resource pool 1 with priorities 1, 2, thus being a high-priority resource only intended for the high(est)-priority data. The second resource pool is assigned with the priority 4 and 5, thus being intended for mid-level- priority data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching He, Liao, and LOEHR because this performs a direct communication transmission and selects appropriate resources from the transmission radio resource pool and performs said direct communication transmission on said selected resource.

23. He, Liao, and LOEHR displays the apparatus of claim 22, wherein the first and second priorities correspond to respective signal power thresholds to determine whether associated resources of the sidelink channel are occupied or considered as a candidate resource for sidelink transmission [He,par 0205, 0208, The resource is excluded only when the measured PSSCH-RSRP is higher than a PSSCH-RSRP threshold, otherwise, the resource may still remain in the candidate resource set for later resource selection. That means, in one example, after increasing PSSCH-RSSP threshold for semi-persistent (periodic) resources, more semi-persistent (periodic) resources may remain in the candidate resources that are enough for the available candidate resources. Those one-time resources may still remain excluded from the candidate resources. In one example, after increasing PSSCH-RS SP threshold for semi-persistent (periodic) resources, more semi-persistent (periodic) resources may remain in the candidate resources that are enough for the available candidate resources]. 



5. 	 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Pub No. 2020/0029340 A1) in view of Liao et al. (U.S. 2020/0304159 A1) in view of NGUYEN et al. (U.S. Pub No. 2020/0120459 A1).

9. He and Liao provides the one or more NTCRM of claim 1, He and Liao fails to show wherein the UE is to select the sidelink resources on the sidelink channel and indicate the selected and reserved resources over a time window of 32 logical slots based on the sensed activity on the sidelink channel within the configurable sensing window duration.
 	In an analogous art NGUYEN show wherein the UE is to select the sidelink resources on the sidelink channel and indicate the selected and reserved resources over a time window of 32 logical slots based on the sensed activity on the sidelink channel within the configurable sensing window duration [par 0040, The number of slots within a subframe is based on the slot configuration and the numerology. For slot configuration 0, different numerologies .mu. 0 to 5 allow for 1, 2, 4, 8, 16, and 32 slots, respectively, per subframe. For slot configuration 1, different numerologies O to 2 allow for 2, 4, and 8 slots, respectively, per subframe. Accordingly, for slot configuration O and numerology .mu., there are 14 symbols/slot and 2.sup..mu. slots/subframe]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching He , Liao, and NGUYEN because generates a packet for relay from a base station, and transmit the packet to the base station with an indication indicating whether the base station should broadcast the packet as a single packet along with broadcasting the packet in a combined packet with other packets.

6.  	Claims 11, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Pub No. 2020/0029340 A1) in view of Liao et al. (U.S. 2020/0304159 A1) in further view of Khoryaev et al. (U.S. Pub No. 2018/0206260 A1) 


11. He and Liao discloses the one or more NTCRM of claim 1, He and Liao fail to show  wherein to sense for activity on the sidelink channel and select the sidelink resources to use for the sidelink transmission, the UE is to: identify candidate resources of the sidelink channel over a sensing window sliding over time; pre-select candidate resources for potential sidelink transmission; monitor the candidate resources for activity at least until a time that is a processing delay prior to an earliest transmission associated with the pre- selected candidate resources for potential sidelink transmission; refine the pre-selected candidate resources based on the monitoring and trigger a change for one or more of the pre-selected candidate resources if there is a collision or pre- emption detected; re-select the sidelink resources from the refined pre-selected candidate resources
 	In an analogous art Khoryaev show  wherein to sense for activity on the sidelink channel and select the sidelink resources to use for the sidelink transmission, the UE is to: identify candidate resources of the sidelink channel over a sensing window sliding over time [par 0145, 0146, the UE may first monitor/sense the current usage of resources, for example by receiving PSCCH. Based on the priority of the pending transmission, and the information obtained by monitoring/sensing the current resource usage the UE may calculate a transmission probability, and depending on the probability then the UE will determine whether it may start to transmit. If the UE has not transmitted all data in its buffer then after transmitting for a pre-determined period of time (e.g. a predetermined number of SCI periods), the UE may stop transmitting and perform the monitoring/sensing and the probability based decision again before it continues transmission]; pre-select candidate resources for potential sidelink transmission [par 0120, Preemption State--in this state, a set of candidate D2D TXs that have data for transmission and intend to compete for resources, may evaluate the preemption criteria to access sidelink resources and start communication over sidelink channels (e.g. PSCCH/PSSCH pools) and entering active State if criterion is satisfied]; monitor the candidate resources for activity at least until a time that is a processing delay prior to an earliest transmission associated with the pre- selected candidate resources for potential sidelink transmission [par 0123, In order to switch from active to the preemption state, active D2D TXs may monitor transmissions/resources of candidate D2D TXs and may optionally monitor transmissions/resources of other D2D TXs. Active D2D TXs may release sidelink resources if preconfigured preemption condition to release resources is satisfies]; refine the pre-selected candidate resources based on the monitoring and trigger a change for one or more of the pre-selected candidate resources if there is a collision or pre- emption detected; re-select the sidelink resources from the refined pre-selected candidate resources [par 0123, 0128, active D2D TXs may monitor transmissions/resources of candidate D2D TXs and may optionally monitor transmissions/resources of other D2D TXs. Active D2D TXs may release sidelink resources if preconfigured preemption condition to release resources is satisfied. The subsequent sidelink transmissions may be suspended until the preemption condition for new resource access Is satisfied. In the latter case, candidate D2D TX may enter active state and become active D2D TX. The D2D TXs that spent their resource quotas may be primary candidates to enter preemption state. These UEs may release resources, if the condition to release resources is satisfied. In a simple example, the resource quota may be defined as a max time interval to be in active D2D TX state);
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the He, Liao, and Khoryaev because to allow prioritization of traffic for different services like voice, video and data. 


25. He and Liao discloses the apparatus of claim 18, He and Liao fail to show wherein to sense for activity on the sidelink channel and select the sidelink resources to use for the sidelink transmission, the baseband circuitry is to: identify candidate resources of the sidelink channel over a sensing window sliding over time; pre-select candidate resources for potential sidelink transmission; monitor the candidate resources for activity at least until a time that is a processing delay prior to an earliest transmission associated with the pre- selected candidate resources for potential sidelink transmission refine the pre-selected candidate resources based on the monitoring and trigger a change for one or more of the pre-selected candidate resources if there is a collision or pre- emption detected; and re-select the sidelink resources from the refined pre-selected candidate resources 
 	In an analogous art Khoryaev show to show wherein to sense for activity on the sidelink channel and select the sidelink resources to use for the sidelink transmission, the baseband circuitry is to: identify candidate resources of the sidelink channel over a sensing window sliding over time [par 0145, 0146, the UE may first monitor/sense the current usage of resources, for example by receiving PSCCH. Based on the priority of the pending transmission, and the information obtained by monitoring/sensing the current resource usage the UE may calculate a transmission probability, and depending on the probability then the UE wil determine whether it may start to transmit. If the UE has not transmitted all data in its buffer then after transmitting for a pre-determined period of time (e.g. a predetermined number of SCI periods), the UE may stop transmitting and perform the monitoring/sensing and the probability based decision again before it continues transmission]; pre-select candidate resources for potential sidelink transmission|[par 0120, Preemption State--in this state, a set of candidate D2D TXs that have data for transmission and intend to compete for resources, may evaluate the preemption criteria to access sidelink resources and start communication over sidelink channels (e.g. PSCCH/PSSCH pools) and entering active state if criterion is satisfies]; monitor the candidate resources for activity at least until a time that is a processing delay prior to an earliest transmission associated with the pre- selected candidate resources for potential sidelink transmission par 0123, /n order to swtch from active to the preemption state, active D2D TXs may monitor transmissions/resources of candidate D2D TXs and may optionally monitor transmissions/resources of other D2D TXs. Active D2D TXs may release sidelink resources if preconfigured preemption condition to release resources is satisfies]; refine the pre-selected candidate resources based on the monitoring and trigger a change for one or more of the pre-selected candidate resources if there is a collision or pre- emption detected; and re-select the sidelink resources from the refined pre-selected candidate resources [par 0123, 0128, active D2D TXs may monitor transmissions/resources of candidate D2D TXs and may optionally monitor transmissions/resources of other D2D TXs. Active D2D TXs may release sidelink resources if preconfigured preemption condition to release resources is satisfied. The subsequent sidelink transmissions may be suspended until the preemption condition for new resource access Is satisfied. In the latter case, candidate D2D TX may enter active state and become active D2D TX. The D2D TXs that spent their resource quotas may be primary candidates to enter preemption state. These UEs may release resources, if the condition to release resources is satisfied. In a simple example, the resource quota may be defined as a max time interval to be in active D2D TX state);
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the He, Liao, and Khoryaev because to allow prioritization of traffic for different services like voice, video and data. 


7.  	Claims 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Pub No. 2020/0029340 A1) in view of Bharadwaj et al. (U.S. Pub No. 2020/0229210 A1) in further view of Khoryaev et al. (U.S. Pub No. 2018/0206260 A1) 

13. He teaches one or more non-transitory computer-readable media (NTCRM) having instructions[par 0020,  The terms “application” and “program” refer to one or more computer programs, software components, sets of instructions, procedures, functions, objects, classes, instances, related data, or a portion thereof adapted for implementation in a suitable computer readable program code. The phrase “computer readable program code” includes any type of computer code, including source code, object code, and executable code. The phrase “computer readable medium” includes any type of medium capable of being accessed by a computer, such as read only memory (ROM), random access memory (RAM), a hard disk drive, a compact disc (CD), a digital video disc (DVD), or any other type of memory], stored thereon, that when executed cause a first user equipment (UE) to: identify a first sidelink transmission of a second UE on a sidelink channel [abstract, A method of a first user equipment (UE) in a wireless communication system is provided. The method comprises: receiving, from a second UE via a sidelink, signals including information to select resources for at least one of aperiodic traffic or periodic traffic]; identify a second sidelink transmission of a third UE on the sidelink channel [par 0110, A resource pool (RP) is a set of resources assigned for sidelink operation. It consists of the subframes and the resource blocks within the subframe. For SL communication, two additional physical channels are introduced: physical sidelink control channel (PSCCH) carrying the control information, and physical sidelink shared channel (PS SCH) carrying the data]; determine that the first sidelink transmission is part of a first group of one or more transmissions that are to be decoded by the UE and the second sidelink transmission is part of a second group of one or more transmissions that the UE is not to decode; and select one or more sidelink resources to use for a third sidelink transmission of the first UE based on the first and second priorities [par 0214, the UE may be given a lower priority to get selected or excluded in the resource reselection. When a UE obtains a CSI/RSRP/RSSI report with a good quality for a resource ((e.g., semi-persistent (periodic) resource or a frequency resource), the UE may be given a higher priority to get selected or included in the resource reselection]
 	He fail to show assign a first priority to the first sidelink transmission based on being part of the first group and assign a second priority to the second sidelink transmission based on being part of the second group, wherein the first priority is higher priority that the second priority; and select one or more sidelink resources to use for a third sidelink transmission of the first UE based on the first and second priorities.
 	In an analogous art Bharadwaj show assign a first priority to the first sidelink transmission based on being part of the first group and assign a second priority to the second sidelink transmission based on being part of the second group[par 0106, The V2X priority handling manager 615 may identify a first packet for transmission during a TTI within the sidelink system, determine that a second packet is reserved for transmission by a second wireless device during at least a portion of the TTI within the sidelink system, determine whether the first packet or the second packet has a higher relative priority, and communicate in the sidelink system during the TTI by either transmitting the first packet or receiving the second packet based on which of the first packet or the second packet has the higher relative priority].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the He and Bharadwaj because provide for improved resource utilization and scheduling flexibility for prioritizing specific data packet transmissions in systems without centralized scheduling by a node.
 	HE and Bharadwaj fail to show and select one or more sidelink resources to use for a third sidelink transmission of the first UE based on the first and second priorities.
 	In an analogous art Khoryaev show and select one or more sidelink resources to use for a third sidelink transmission of the first UE based on the first and second priorities [par 0136 -0138, In this case, the SCI format 0 may be reused. In other option, the new SCI format (e.g. SCI Format X) and/or physical structure may be defined to carry priority. [0137] PSCCH Resource Association (Implicit Signaling). In this case, the PSCCH resource index wthin PSCCH resource pool may be associated wth the transmission priority level, t.e. priority level is a function of PSCCH resource index (nNPSCCH).Higher layer signaling. In general the priority indication may be encoded into the higher layer messages],
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the He, Bharadwaj, and Khoryaev because to allow prioritization of traffic for different services like voice, video and data. 


16. He, Bharadwaj, and Khoryaev creates the one or more NTCRM of claim 13, wherein the instructions, when executed, are further to cause the UE to: determine respective reference signal received power (RSRP) thresholds for the first and second transmissions based on the respective first and second priorities[par 0207, 0460, UE may measure PSSCH-RSRP for the decoded SCI and iteratively increase the PSSCH-RSRP threshold for deciding the reserved resources until there are enough available resources remaining in the selection window. PSSCH-RSRP threshold may be the same or different for one-time and semi-persistent (periodic) resource. The resource exclusion order for one-time and semi-persistent (periodic) resource may also be the same or different], a respective source ID, and a respective destination ID or their respective combination determine whether resources of the sidelink channel associated with the first and second transmissions are occupied or considered as candidate resources based on the respective RSRP thresholds[par 0240,  If a PSCCH and its associated PSSCH are multiplexed in the same slot, both/either the number of OFDM symbols and/or the number of frequency RBs that the PSCCH uses may vary depending upon the channel states and number of frequency RBs that the PSSCH occupies. FIG. 18 shows the case where both/either the number of OFDM symbols and/or the number of frequency RBs that the PSCCH occupies changes in different conditions]; and
 	He and  Bharadwaj fail to show select the sidelink resources for the third sidelink transmission based on the determination of whether the resources are occupied or considered as candidate resources.
 	In an analogous art Khoryaev show select the sidelink resources for the third sidelink transmission based on the determination of whether the resources are occupied or considered as candidate resources [par 0143, Alternatively, in order to reduce PSCCH collisions UE may monitor a PSCCH pool and always select the resources not occupied by other D2D TXs. In order to reduce collision problem in PSSCH the PSCCH and PSSCH resources may be associated with each other. This mechanism may be enabled if resource grant size is configured].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the He, Bharadwaj, and Khoryaev because to allow prioritization of traffic for different services like voice, video and data. 


17. He, Bharadwaj, and Khoryaev defines the one or more NTCRM of claim 13, wherein the instructions, when executed, are further to cause the UE to transmit the sidelink transmission using the selected sidelink resources [He, par 0231,  Mode-2 definition covers potential sidelink radio-layer functionality or resource allocation sub-modes (subject to further refinement including merging of some or all of them) where: a UE autonomously selects sidelink resource for transmission; a UE assists sidelink resource selection for other UE(s); a UE is configured with NR configured grant (type-1 like) for sidelink transmission; and/or a UE schedules sidelink transmissions of other UEs].


8.  	Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
He et al. (U.S. Pub No. 2020/0029340 A1) in view of Bharadwaj et al. (U.S. Pub No. 2020/0229210 A1) in further view of Khoryaev et al. (U.S. Pub No. 2018/0206260 A1) in view of NGUYEN et al. (U.S. Pub No. 2020/0120459 A1).

14. He, Bharadwaj, and Khoryaev displays the one or more NTCRM of claim 193, He, Bharadwaj, and Khoryaev fail to show wherein the first group of one or more transmissions correspond to sidelink transmissions that are to be decoded by the UE, wherein the second group of one or more transmissions correspond to sidelink transmissions that the UE is not to decode, wherein the first priority is higher priority than the second priority, and wherein the first and second priorities are determined based on one or more of a source ID, a destination ID, and a priority level of the respective sidelink transmissions.
 	In an analogous art LOEHR show wherein the first group of one or more transmissions correspond to sidelink transmissions that are to be decoded by the UE, wherein the second group of one or more transmissions correspond to sidelink transmissions that the UE is not to decode, wherein the first priority is higher priority than the second priority, and wherein the first and second priorities are determined based on one or more of a source ID, a destination ID, and a priority level of the respective sidelink transmissions [par 0265, The UE selects a sidelink destination, among the sidelink destinations for which sidelink data is available for transmission. For instance, if there is data pending for transmission only towards one sidelink destination, the UE then simply selects this one sidelink destination. Assuming that data is pending for several sidelink destinations, the UE shall select one of them, e.g., depending on the priority of the pending sidelink data]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching He, Bharadwaj, Khoryaev and LOEHR because this performs a direct communication transmission and selects appropriate resources from the transmission radio resource pool and performs said direct communication transmission on said selected resource.

15. He, Bharadwaj, and Khoryaev discloses the one or more NTCRM of claim 13, He, Bharadwaj, and Khoryaev fail to show wherein the first group of one or more transmissions are unicast transmissions, and the second group of one or more transmissions are groupcast transmissions or broadcast transmissions.
 	In an analogous art LOEHR show wherein the first group of one or more transmissions are unicast transmissions [par 0083, The UE needs to ensure that the Layer-2 ID for unicast communication is at least locally unique. So the UE should be prepared to handle Layer-2 ID conflicts with adjacent UEs using unspecified mechanisms (e.g., self-assign a new Layer-2 ID for unicast communication when a conflict is detected). The layer-2 link for ProSe direct communication one-to-one is identified by the combination of the Layer-2 IDs of the two UEs], and the second group of one or more transmissions are groupcast transmissions or broadcast transmissions [par 0100, /n case of groupcast and broadcast, the ProSe UE ID provided by the higher layer is used directly as the Source Layer-2 ID, and the ProSe Layer-2 Group ID provided by the higher layer is used directly as the Destination Layer-2 ID in the MAC layer].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teaching Khoryaev, Bharadwaj, LI, and LOEHR because this performs a direct communication transmission and selects appropriate resources from the transmission radio resource pool and performs said direct communication transmission on said selected resource.



Response to Arguments


Furthermore, it is respectfully submitted that the teachings of Chang cannot be reasonably combined with the teachings of Khoryaev and Bharadwaj to arrive at the above- described features of claim 1. For at least these reasons, it is respectfully submitted that claim 1 is allowable. 
Independent claim 18 recites similar features to those of claim 1, and is therefore allowable for at least similar reasons to those discussed above. Claims 10, 11, 19, 24, and 25 depend from one of claims 1 or 18 and are therefore allowable at least by virtue of their dependencies.
However, in no way do these teachings of Li teach or suggest, even in combination with Khoryaev and Bharadwaj, to assign a higher priority to transmissions of other UEs that are to be decoded by the UE than for transmissions of other UEs that are not to be decoded by the UE, and select sidelink resources for its own transmission based on the priorities. Accordingly, it is respectfully submitted that Khoryaev, Bharadwaj, and Li do not teach or suggest the above-quoted features of claim 13.

Applicants arguments are moot in view of newly rejected claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468